Citation Nr: 1202741	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  11-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left hip disorder, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for a left hip disorder, a left knee disorder, and a low back disorder.  In June 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was prepared and incorporated into the record.  

The issues of service connection for a chronic left hip disorder to include arthritis, a chronic left knee disorder to include arthritis, and a chronic lumbar spine disorder to include lumbosacral strain and stenosis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In July 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left hip disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The documentation submitted since the July 2008 RO determination is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  In July 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a NOD with the decision.  

4.  The documentation submitted since the July 2008 RO determination is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

5.  In July 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a NOD with the decision.  

6.  The documentation submitted since the July 2008 RO determination is new and material and raises a reasonable possibility of substantiating the Veteran's claim when considered with previous evidence of record.  


CONCLUSION OF LAW

1.  The July 2008 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left hip disorder is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left hip disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  

2.  The July 2008 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left knee disorder is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  

3.  The July 2008 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for a left hip disorder, a left knee disorder, and a low back disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  



II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A.  Left Hip and Left Knee

1.  Prior RO Decisions

In June 2007, the RO denied service connection for both a left hip disorder and a left knee disorder as the claimed disorders were not shown to have been manifested during active service and/or secondary to the Veteran's service-connected left ankle disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2007.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records do not refer to either a chronic left hip disorder or a chronic left knee disorder.  A November 1980 written statement from T. Noonan, M.D., relates that the Veteran was involved in a May 1980 motorcycle accident in which he sustained multiple injuries including a closed left femur fracture, an open left tibial fracture, a left foot degloving injury, left foot fractures, amputation of all left toes except the great toe, and a neurological defect due to spinal cord ischemia.  The Veteran was noted to have undergone open reductions and internal fixation of his left femur and left tibial fractures.  On examination, the Veteran exhibited left lower extremity neurological impairment.  The report of a December 1991 VA examination for compensation purposes states that the Veteran was diagnosed with "status post multiple injuries in motorcycle accident with fracture of left femur, fracture of left tibia and fibula, partial amputation and degloving injury of the left lower extremity and foot, residual aortic tear/thoracotomy and neurologic defect in the lower extremities."  
In his January 2007 claim for service connection, the Veteran advanced that service connection was warranted for left hip and left knee pain secondary to his service-connected left ankle disorder.  The report of a May 2007 VA examination for compensation purposes states that the Veteran was diagnosed with left hip strain and left knee osteoarthritis.  The examiner concluded that it was "much more likely" that the Veteran's left hip and left disabilities were a "result of the 1980 motorcycle accident" than his service-connected left ankle disorder.  

In February 2008, the Veteran sought to reopen his claims.  In July 2008, the RO determined that new and material evidence had not been received to reopen his claims of entitlement to service connection for both a left hip disorder and a left knee disorder.  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2008.  The Veteran did not submit a NOD with the decision.  

The additional documentation considered by the RO in reaching its determination included VA clinical documentation and written statements from the Veteran.  An October 2007 VA orthopedic evaluation notes that the Veteran sustained a "near traumatic amputation of his left foot" and L2 and L3 compression fractures in the 1980 motorcycle accident.  On examination, the Veteran exhibited left foot drop and used a left lower extremity brace secondary to his motor vehicle accident injury residuals which severely impaired his ability to ambulate.  

2.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the July 2008 RO determination consists of VA examination and clinical documentation; the transcript of the June 2011 videoconference hearing before the undersigned Veterans Law Judge; and written statements from the Veteran.  A March 2011 VA orthopedic evaluation conveys that: 

He had a reported trimalleolar fracture of his left ankle with residual deformity while in the service.  He then had compound fractures of his femur, tibia and foot in a motorcycle accident.  He has early degenerative left hip disease and osteoarthritis in his left knee.  He asked if his knee and hip problems are related to his ankle fracture and altered gait.  This could have been a factor in his subsequent arthritis but so could the multiple fractures in the same extremity.  It is probably a cumulative effect is the best that I can determine.  

The March 2011 VA orthopedic evaluation raises the possibility of an etiological relationship between the Veteran's chronic left hip and left knee disabilities and his service-connected left ankle disorder.  Therefore, the Board finds that it constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As new and material evidence has been received, the Veteran's claims of entitlement to service connection for both a left hip disorder and a left knee disorder are reopened.  

B.  Low Back 

1.  Prior RO Decisions

In June 2007, the RO denied service connection for a low back disorder as the claimed disorder was not shown to have been manifested during active service and/or secondary to the Veteran's service-connected left ankle disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 2007.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records do not refer to a chronic low back disorder.  The November 1980 written statement from T. Noonan, M.D., conveys that the Veteran was involved in the May 1980 motorcycle accident in which he sustained multiple injuries including a neurological defect due to spinal cord ischemia.  An April 2007 VA treatment record states that the Veteran complained of chronic low back pain.  An impression of "chronic pain / back pain / [lower extremity] pain since motorcycle accident" was advanced.   

In his January 2007 claim for service connection, the Veteran advanced that service connection was warranted for low back pain secondary to his service-connected left ankle disorder.  The report of the May 2007 VA examination for compensation purposes states that the Veteran was diagnosed with lumbosacral strain.  The examiner concluded that it was "much more likely" that the Veteran's lumbosacral spine disability was a "result of the 1980 motorcycle accident" than his service-connected left ankle disorder.  

In February 2008, the Veteran sought to reopen his claim.  In July 2008, the RO determined that new and material evidence had not been received to reopen his claims of entitlement to service connection for a low back disorder.  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2008.  The Veteran did not submit a NOD with the decision.  

The additional documentation considered by the RO in reaching its determination included VA clinical documentation and written statements from the Veteran.  An October 2007 VA orthopedic evaluation notes that the Veteran sustained a "near traumatic amputation of his left foot" and L2 and L3 compression fractures in his 1980 motorcycle accident.  An assessment of lumbar spine stenosis with neurogenic claudication was advanced.  

2.  New and Material Evidence 

The additional documentation submitted since the July 2008 RO determination consists of VA examination and clinical documentation; the transcript of the June 2011 videoconference hearing before the undersigned Veterans Law Judge; and written statements from the Veteran.  In a December 2009 written statement, the Veteran advanced that his service-connected left ankle disability was productive of an altered gait and an associated misalignment of his lower back.  At the hearing on appeal, the Veteran testified that he had fallen on December 26, 2006, due to his service-connected left ankle disorder and sustained additional low back disability.  He believed that his chronic low back disorder was etiologically related to his service-connected left ankle disorder rather than his 1980 motorcycle accident injury residuals.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he has sustained a 2006 fall due to his service-connected left ankle disorder and aggravated his chronic lumbar spine disorder.  The Board finds that the Veteran's testimony is credible.  The Veteran's hearing testimony constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  


ORDER

The Veteran's application to reopen his claims of entitlement to service connection for a left hip disorder, a left knee disorder, and a low back disorder is granted. 


REMAND

In light of their reopening above, the Veteran's claims of entitlement to service connection for a chronic left hip disorder, a chronic left knee disorder, and a chronic low back disorder are to be determined following a de novo review of the entire record.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has received multiple VA examinations for compensation purposes.  However, the evaluations did not address whether the Veteran's service-connected left ankle trimalleolar fracture residuals aggravated his chronic left hip, left knee, and lumbar spine disabilities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after March 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic left hip, left knee, and lumbar spine disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after March 2011.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic left hip, left knee, and lumbar spine disorders  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following questions:  

a.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic left hip disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities?  

b.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic left knee disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities?  

c.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic lumbar spine disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities?  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then adjudicate the Veteran's claims on a de novo basis.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


